705 S.E.2d 350 (2010)
STATE of North Carolina
v.
Nakia NICKERSON.
No. 458P10.
Supreme Court of North Carolina.
November 30, 2010.
Catherine F. Jordan, Assistant Attorney General, for State of North Carolina.
Ryan McKaig, for Nakia Nickerson.

ORDER
Upon consideration of the petition filed by State of NC on the 25th of October 2010 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed as Moot by order of the Court in conference, this the 30th of November 2010."
Upon consideration of the petition filed on the 25th of October 2010 by State of NC in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed as Moot by order of the Court in conference, this the 30th of November 2010."